Citation Nr: 0312819	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  96-26 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability claimed as a manifestation of an undiagnosed 
illness.

2.  Entitlement to service connection for musculoskeletal 
symptoms to include finger numbness and shoulder and neck 
joint throbbing claimed as manifestations of an undiagnosed 
illness.

3.  Entitlement to service connection for knee pain claimed 
as a manifestation of an undiagnosed disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The veteran had active service from October 1971 to October 
1974, and from September 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the issues 
listed on the title page to the RO for further development by 
orders dated August 1999, May 2001 and April 2002.  


REMAND

In March 2003, the Board received additional, pertinent 
medical records of the veteran which have not been reviewed 
by the RO.  The veteran has not submitted a waiver of RO 
consideration of this evidence and, therefore, the Board must 
remand the case for review of the evidence in the first 
instance.  38 U.S.C.A. § 7104(a) (West 2002).  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

A review of the records submitted by the veteran reveals that 
he underwent electromyography (EMG) studies at the Headache 
Wellness Center in September 2002.  An October 2002 record 
from Rockingham Orthopaedic Associates, P.A. also reflects a 
recent "Diagnosis and History" of C4-5, C5-6 disc rupture.  
On remand, the RO should obtain records from these providers 
of treatment prior to any further adjudication.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should obtain the veteran's 
complete clinical records from the 
Headache Wellness Center, to include the 
EMG results, and the Rockingham 
Orthopaedic Associates, P.A.  The RO 
should also request the veteran to 
identify any additional private or VA 
clinical records which may be pertinent to 
his claims on appeal.

3.  The RO should obtain the veteran's 
clinical records from the Durham, VA 
Medical Center since July 1997.

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any claim 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




